Gunter, Justice.
This appeal comes here from a judgment denying injunctive relief to condemnee-appellants and ordering the appellants to surrender possession of condemned properties to the appellees.
This record shows that the subject real estate formerly owned by the appellants had been condemned by judgments entered by the trial court in May of 1973, and the condemnor had paid the condemnation money into the registry of the court pursuant to such judgments.
The condemnor gave written notice to the appellants to vacate the premises and deliver possession to the condemnor, and on September 21, 1973, the appellants filed their actions seeking to enjoin the condemnor from taking possession of and damaging the subject property.
Responsive pleadings and motions were filed, a hearing was conducted, and on October 16,1973, the trial judge entered a judgment dismissing appellants’ complaints and ordering appellants to surrender peaceable possession of the subject property to the city, the condemnor.
It is clear that title to the subject properties vested in the condemnor in May when the condemnation judgments were entered and the condemnation money was paid into the registry of the court. Thereafter the condemnor was entitled to possession of the condemned property. The complaints failed to state a claim for relief, and the judgment entered below was correct.

Judgment affirmed.


All the Justices concur.

Brooks E. Blitch, III, Ben T. Willoughby, for appellants.
Wilson G. Pedrick, J. Edmund Pedrick, for appellees.